Citation Nr: 9930623	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which continued a 10 percent 
disability rating for a right knee disorder.  During the 
pendency of this appeal, the RO granted a 20 percent 
disability rating for the veteran's right knee from April 
1995 to October 1995 and a temporary 100 percent 
convalescence evaluation for a period between October and 
December 1995 and a 10 percent rating thereafter.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Prior to April 1995 the veteran's service-connected right 
knee disorder was manifested by moderate symptomatology.

3.  After April 1995 and before arthroscopic and meniscal 
repair surgery the veteran's service-connected right knee 
disorder was manifested by severe symptomatology.

4.  The veteran's service-connected right knee disorder is 
currently manifested by slight residuals from arthroscopic 
and meniscal repair surgery.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a right knee 
disorder prior to April 1995 have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40-4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a 30 percent rating for a right knee 
disorder from April to October 1995 and prior to arthroscopic 
and meniscal repair surgery have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40-4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder subsequent to convalescence 
following arthroscopic and meniscal repair surgery have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher 
evaluation for his service-connected right knee disorder 
because the disorder is more disabling than contemplated by 
the current 10 percent rating.  He asserts that subsequent to 
arthroscopic and meniscal repair surgery his gait is 
abnormal, he cannot squat and his right knee is unstable.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for a right knee disorder 
in January 1994, and assigned a 10 percent disability rating 
under Diagnostic Code (DC) 5257.  The RO continued the 10 
percent evaluation under the same DC in December 1995.  After 
the veteran underwent right knee arthroscopic and meniscal 
repair surgery, in November 1996 the RO granted a temporary 
100 percent evaluation for convalescence from October to 
December 1995.  In March 1998 the RO granted a 20 percent 
rating from April 1995 to October 1995, decreasing to 10 
percent in January 1996 following the temporary convalescence 
period.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (1999), a 
30 percent rating is warranted for a knee impairment 
characterized by severe recurrent subluxation or lateral 
instability; a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability and; a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability.

Rating prior to April 1995

Service medical records (SMRs) confirm that the veteran 
sought medical treatment for an injured right knee several 
times during his period of active service.  Although the SMRs 
do not include a separation physical examination, a treatment 
report from two months before separation discloses that the 
veteran reported right knee pain and difficulty walking and a 
feeling that his right knee was about to give out.  There 
were objective findings of mild effusion and a range of 
motion from 0 to 110 degrees and a diagnosis of lateral 
collateral ligament stress.  Other objective findings were 
normal.

A report of a July 1993 VA joints examination notes the 
veteran's complaint of bilateral knee pain, crepitus and 
limited range of motion, with inability to run, squat, engage 
in strenuous physical activity or stand for more than an 
hour.  Objective findings confirmed a right knee range of 
motion from 0 to 90 degrees but no right knee swelling, 
deformity, loose motion, malunion or other right knee 
impairment.  The report also notes that the veteran 
demonstrated inability to squat due to bilateral knee pain 
and weakness.  Contemporaneous VA X-rays disclosed normal 
knees.

The medical evidence reviewed above discloses that prior to 
April 1995 the veteran had a moderate right knee disability, 
thereby warranting a 20 percent rating.  Although there is no 
showing of more than slight right knee laxity or instability, 
the examination records document a moderately limited range 
of motion and specific additional functional loss due to pain 
and weakness sufficient to support a finding of moderate 
disability under this DC and other provisions of Part 4.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 206-
207.

Rating from April to October 1995

VA medical records disclose that beginning in April 1995 the 
veteran sought treatment for increasing right knee 
discomfort.  Following a sports accident he reported pain and 
swelling and was diagnosed with ligamentous injury with 
effusion.  The treatment record also notes no right knee 
limitation of motion or sensory deficits, knee instability or 
drawer signs.  Contemporaneous X-rays disclosed a normal 
right knee.  The veteran sought VA treatment for bilateral 
knee pain again in July 1995, reporting that his right knee 
popped out of joint on a flight of stairs.  He described his 
right knee as painful, unstable and swollen.  Objective 
findings included right knee effusion and instability, range 
of motion from 0 to 130 degrees, positive anterior drawer 
sign and Lachman test and 2+ pivot shift test but negative 
McMurray sign and no joint line tenderness.  The veteran was 
diagnosed with an anterior cruciate ligament tear and 
probable medial meniscal tear and repair surgery was 
recommended.  A report of an August 1995 VA joints 
examination notes the veteran's claim of having lost two 
months of work because of right knee instability but 
describes an essentially normal right knee with some effusion 
and crepitus.  However an October 1995 a presurgical VA 
examination disclosed pain upon palpation, laxity, positive 
drawer and McMurray signs, Lachman test, and pivot shift, no 
appreciable effusion and range of motion from 0 to 120 
degrees.  In October 1995 the veteran underwent VA 
arthroscopic-assisted right anterior cruciate ligament 
reconstruction and a partial medial menisectomy.

The medical evidence reviewed above discloses that in April 
1995 the veteran's right knee disorder began deteriorating to 
the point where VA physicians recommended arthroscopic 
surgery.  Examination prior to surgery disclosed pain, right 
knee laxity, moderately limited range of motion, intermittent 
effusion and positive results on several diagnostic tests for 
knee disorders.  Accordingly, the Board finds that from April 
1995 until his knee surgery in October 1995 the veteran had a 
severe right knee disability, thereby supporting a 30 percent 
rating.  Id.

Postsurgical rating

VA postsurgical records disclose a virtually complete 
recovery.  In November 1995, about a month after his surgery, 
the veteran reported some pain and there was evidence of some 
right knee swelling.  The veteran was referred to physical 
therapy.  A December 1995 VA X-ray report notes no right knee 
abnormalities.  VA treatment records from December 1996 
disclose that the veteran's right knee surgical scar was 
well-healed, and that the knee was stable, well-positioned, 
without effusion or laxity and had full range of motion 
despite some diminution of right knee extension strength.  
The veteran failed to report for VA medical center 
postsurgical follow-up appointments in May, August and 
October 1997.

The claims file establishes that the veteran received a 100 
percent temporary rating for postsurgical convalescence.  
Thereafter, VA medical records demonstrate a full range of 
right knee motion and little or no chronic residual 
symptomatology sufficient to constitute a more than slight 
level of disability under DC 5257.  Therefore the Board finds 
that a current rating in excess of 10 percent is not 
warranted.

Conclusion

The Board also has considered whether a higher rating is 
warranted under other provisions or DCs.  There has not been 
a showing that the veteran has ankylosis of the right knee so 
consideration under DC 5256 is not appropriate.  The range of 
motion of the right knee has been shown to be greater than 
required for higher ratings under DCs 5260 and 5261 so 
consideration under these DCs is not appropriate.  There has 
not been a showing of nonunion or malunion of the tibia and 
fibula so consideration under DC 5262 is similarly 
inappropriate.  Neither is there evidence of arthritis so DC 
5003 does not apply.

This decision is based solely upon the provisions of the VA's 
rating schedule.  The Board finds that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's disability.  There is no showing that either 
before or after right knee surgery the right knee disability 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of this 
evidence, the Board finds that that remand for compliance 
with the procedures for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a 20 percent rating for a right knee 
disability prior to April 1995 is granted.

Entitlement to a 30 percent rating for a right knee 
disability from April 1995 to the veteran's October 1995 
arthroscopic and meniscal repair surgery is granted.

Entitlement to a rating in excess of 10 percent for a right 
knee disability subsequent to arthroscopic and meniscal 
repair surgery is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

